Citation Nr: 1443247	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  09-07 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include degenerative joint disease (claimed as low back pain and nerve damage).

2.  Entitlement to service connection for a cervical spine disability, to include cervical spondylosis, C4-C6 (claimed as nerve damage in neck), to include as secondary to lumbar spine degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits sought on appeal.

In November 2010, the Veteran had a personal hearing before the undersigned Acting Veterans Law Judge.  The Board then remanded these claims in March 2011 for additional development and adjudicative actions.  The case has been returned to the Board for further appellate review.

The Board referred the following issues for initial consideration in its March 2011 remand; however, there has been no action taken on them.  Therefore, the Board refers the issues of entitlement to service connection for a bilateral shoulder disability as secondary to a lumbar spine disorder and entitlement to a total rating for compensation based upon individual unemployability again for initial consideration by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  There is evidence the Veteran had in-service low back pain, but not the injury he claims he sustained in Alaska.

2.  There is evidence of a diagnosis of degenerative joint disease of the lumbar spine.  

3.  The preponderance of the evidence is against a finding that degenerative joint disease of the lumbar spine or any low back disability had its onset in service or that degenerative joint disease was manifested to a compensable degree within one year following service discharge or is otherwise due to service.

4.  The Veteran does not claim that he sustained an injury to his cervical spine in service, but rather that it is due to the lumbar spine disability.

5.  There is evidence of a diagnosis of cervical spondylosis.

6.  A cervical spine disability, to include cervical spondylosis, was not manifested in, or shown to be related to, the Veteran's service, and a lumbar spine disability is not service connected.


CONCLUSIONS OF LAW

1.  A lumbar spine disability, to include degenerative joint disease, was not incurred in or aggravated by service, nor may degenerative joint disease be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  A cervical spine disability, to include cervical spondylosis, was not incurred in or aggravated by service, nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  Pursuant to the Veterans Claims Assistance Act (VCAA), proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran was sent notice of the evidence necessary to substantiate his claims in December 2006, April 2011, and July 2012.  The December 2006 letter addressed the evidence necessary to establish a claim for direct service connection.  The April 2011 and July 2012 letters addressed the evidence necessary to establish a claim for secondary service connection, which includes aggravation of a non-service-connected disability as secondary to a service-connected disability.  Thus, the Veteran received notice of the evidence necessary to substantiate claims for service connection, and therefore, the duty to notify was satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claims being decided herein.  The Veteran's service treatment records have been obtained and appear to be complete.  The Board notes that there is a service treatment record, dated December 1976, that appears to involve a different person than the Veteran.  The entry shows that the patient reported ramming his head into a two-and-one-half ton truck the prior day and experiencing a shock down the spine radiating to the hands throughout the arms.  One of the reasons the Board concludes it is for a different person is the fact that under the "Patient's Name," a name other than the Veteran's is written and then crossed out with the Veteran's name written in.  Thus, another name is shown originally on the document.  Additionally, the Social Security number for this patient is different than that of the Veteran.  It appears that someone recognized that this entry did not involve the Veteran, as the entire December 1976 entry has a line through it with "VOID" written over it.  For all these reasons, the Board concludes that this December 1976 entry in the Veteran's service treatment records does not involve the Veteran.

In the Board's March 2011 remand, it asked the AOJ to confirm the dates of the Veteran's service and obtain the Veteran's service personnel records.  The service personnel records were obtained, and the Veteran's period of active duty is from June 1976 to September 1977.

The Board also requested that records from the hospital where the Veteran was treated after his fall should be obtained (he claims he was taken to the hospital in a helicopter).  No records were obtained after the AOJ requested them, and the Board finds that the reason no records were obtained is that the Veteran did not sustain the fall he claims he did in June 1977 in Alaska.  The reasons for this determination follow.  

First, there is no documentation in the Veteran's service treatment records of this incident, and this is the kind of injury that would have been documented, as the Veteran claims he was airlifted to a hospital and then had to recuperate at the hospital.  Second, in the Report of Medical History completed by the Veteran in September 1977, he specifically denied ever having or having then "recurrent back pain."  He also denied ever having been a patient in any type of hospital and denied having any other illness or injury.  The examiner wrote that the Veteran denied any medical problems.  Had the Veteran sustained a fall, as he has described, where he laid in the snow for four hours and had to be taken to a hospital in a helicopter, the Board finds that the Veteran would have documented such in the Report of Medical History that he completed only three months after that alleged injury.  Again, he denied recurrent back pain and being a patient in a hospital.  The Veteran has claimed low back pain since the 1977 injury, and yet he specifically denied facts that would support this allegation.  Accordingly, the Board finds as fact that the June 1977 injury the Veteran claims occurred did not, in fact, occur.  Therefore, there would be no medical records to obtain pertaining to this fall, and VA has fulfilled its duty to assist in this regard.  

VA also obtained VA treatment records identified by the Veteran, dated from 2003 to the present.  The Veteran stated that he had received treatment from VA as early as 1993.  Of record is a VA Form 10-7131, which shows that the RO asked for records from January 1, 1993, to the present from the relevant VA facility.  Obtained were records from 2003 to the present.  The Board finds that these are all the VA treatment records pertaining to the Veteran.

The Veteran had indicated receiving treatment for injuries he sustained after service.  In the April 2011 letter, the Veteran was asked to provide VA with the information necessary for VA to obtain the records or to submit the records himself.  The Veteran did not provide VA with permission to obtain any other records, nor did he provide the records himself.  Thus, there is no duty to assist in obtaining private medical records, as none have been adequately identified.

The Secretary must secure a VA medical examination or opinion when there is (1) evidence of a current disability or recurrent symptoms; (2) evidence that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient evidence on file for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002).  Here, VA provided the Veteran with examinations in connection with the claims in May 2011 with addendums August 2011 and July 2012, and another VA examination in August 2012.  The Board finds that the May 2011 examination pertaining to the lumbar spine disability is adequate for rating purposes, as the examiner reviewed the claims file, obtained the Veteran's medical history pertaining to the lumbar spine disability, reported relevant clinical findings, and provided an opinion with a rationale that incorporated evidence in the claims file and medical principles.  The Board is aware that the May 2011 examiner did not initially have the claims file with her when she examined the Veteran and provided a medical opinion.  She subsequently reviewed the claims file and noted the complaint of back pain described in the service treatment records and provided an addendum opinion.  This cured the defect with the failure to review the claims file prior to providing an opinion at the time of the May 2011 examination.

In the August 2012 VA examination report, the examiner made a finding that the cervical spine disorder clearly and unmistakably existed prior to service and was not aggravated during service.  The Board finds that this was likely an error on the examiner's part, as there is a lack of evidence to support such conclusions.  The rationale provided was that there was no cervical spine disorder during service.  The Board finds that this error does not make the August 2012 VA examination inadequate.  Specifically, the basis for the denial of service connection for a cervical spine disability is that the Board finds that the Veteran did not incur a low back disability as a result of his service and thus he cannot be awarded service connection for a cervical spine disability on a secondary basis.  

As noted in the Introduction, the Veteran was provided with a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned fully explained the issues on appeal.  See Transcript (Tr.) on page 2.  The undersigned also explained the evidence necessary to substantiate the claims on appeal, to include the specific type of evidence that was lacking in the Veteran's case.  See Tr. at 14-15.  Thus, the Veteran was informed of the evidence needed to substantiate his claims (a nexus between the lumbar spine disability and service and a nexus between the cervical spine disability and a service-connected disability).  The claims were subsequently remanded, which provided the Veteran with an opportunity to submit evidence of a nexus between the post service diagnoses and service or a service-connected disability.  The Board concludes it met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant.
Lastly, the Board finds there was substantial compliance with the March 2011 remand.  VA provided the Veteran with a corrected notice of entitlement to service connection for secondary service connection, it obtained the Veteran's service personnel records, it attempted to obtain records from a hospital that the Veteran claims provided treatment following the in-service low back injury, it obtained VA treatment records from 2003 to the present, provided the Veteran with VA examinations and obtained medical opinions, and readjudicated the claims in an August 2012 supplemental statement of the case.

For the above reasons, the Board finds the duties to notify and assist have been met, and it may consider these claims at this time.

II.  Service Connection

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic diseases, such as degenerative joint disease (arthritis), service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

If no presumptions apply to a claim, there must be satisfactory evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Veteran described his contentions as to the origins of his current disabilities at the hearing before the Board in November 2010.  He testified that he sustained an injury to his low back, when he slipped on ice and had to lay there until the helicopter came to take him to the hospital.  He described lying in the snow for a long period of time (approximately four hours).  He stated that after the injury, he went to sick call several times with no relief and that he got frustrated because they kept wanting him to do physical training and his back was hurting too badly.  He stated he requested to get out of the service because of this.  The Veteran specifically noted that he did not injure his neck at the same time, but rather that the neck pain began later on, which he felt was due to the low back disability.  He admitted he was in a car accident, when he broke his two legs, but that otherwise he had no injuries that would have caused these disabilities.  The Veteran testified that it was in approximately 1993, when his neck began bothering him and that he was told that it was related to his in-service back injury.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for a lumbar spine disability and a cervical spine disability.  The Board will address each disability separately because of the differing theories of entitlement.  

A.  Lumbar Spine Disability

The Veteran's claim for service connection for a lumbar spine disability is being denied based upon the lack of persuasive evidence of a nexus between the post service low back disability and service.  

The first step in determining whether the Veteran's disability is related to service is determining the precise factual basis that should be considered.  In this case, the evidence leads to the conclusion that the Veteran developed a low back disability almost 30 years after discharge from service in 1977.  The Board concedes that the Veteran had an in-service complaint of back pain.  A July 1976 service record shows that the Veteran was seen with a complaint of back pain for four days without history of an injury.  He was diagnosed with postural low back pain.  However, on this note, the Board finds that the Veteran's description of the in-service injury of falling on the ice, laying on the ground for four hours, having to be air lifted to a hospital, and recuperating for several weeks thereafter is not reliable, as it is inconsistent with what is documented in the service treatment records.  

For example, a July 1976 service record shows that the Veteran was seen with a complaint of back pain for four days without history of an injury.  He was diagnosed with postural low back pain.  The Veteran claims that this in-service injury occurred in June 1977 and that he had chronic low back pain since that time, which caused him to want to be discharged from service.  However, in September 1977, the Veteran was given a comprehensive physical examination, which resulted in clinically normal findings for the spine.  Additionally, the Veteran completed a comprehensive report of medical history, on which he was asked to indicate whether he had any history of a wide variety of symptoms.  The Veteran specifically denied ever having or having then recurrent back pain.  See item # 11.  He also specifically denied being in a patient in a hospital.  See item # 19.  The examiner wrote that the Veteran denied any medical problems.  See item # 25.  

The Board finds that the Veteran's report of his symptoms in September 1977 to be reliable, as he was reporting them contemporaneously with his service, which facts tend to be reliable since the person is reporting how he is feeling at that time.  See FED. R. EVID. 803(4); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.").  He completed this form approximately three months after the injury he alleges he sustained.  Thus, this evidence pertinent to service demonstrates that, although the Veteran complained of low back pain on one occasion during service, there were no chronic residuals at the time he was being discharged from service, which is probative factual evidence against his claim.  This tends to make his allegation of a more serious injury to be less likely, as it would seem that if the Veteran had sustained an injury to his spine that caused him to be airlifted to a hospital, that such would  have been documented somewhere in the service treatment records, or at least by the Veteran.  

Additionally, the service personnel records do not support the Veteran's allegation that he was discharged from service because of his low back pain.  These records instead show that the Veteran was described as unmotivated with no potential for promotion and not because of a physical disability.  

Further supporting this finding is the post service evidence.  The Veteran claims that his back had been bothering him since the in-service injury.  There are VA treatment records from 2003, where the Veteran reported his past medical history, which involved broken legs, surgery on his lower extremities, hypertension, depression, using eye glasses, and erectile dysfunction.  The past medical history is silent for chronic low back pain.  In fact, in July 2003, he told the VA examiner that he had been healthy all of his life with the exception of bilateral leg injuries secondary to a motor vehicle accident (which motor vehicle accident occurred after service).  This statement from the Veteran tends to show a lack of chronic low back pain since service discharage and makes it less likely that he had chronic low back pain since service.  Specifically, he had the thought process to report the leg injuries he sustained from a motor vehicle accident in 1990, thus the Board finds it likely that he would have reported low back pain for an in-service injury if he had chronic low back pain at that time.  The Board accords this statement high probative value, as he made it in connection with his seeking medical treatment, which statements tend to be credible as mentioned above.  He also made the statement prior to his seeking compensation benefits for a lumbar spine disability.  This evidence tends to show that any arthritis or lumbar spine disability that the Veteran now has is unrelated to his active service.

The first time the Veteran raised the issue of low back pain was in September 2006.  In the VA treatment record, the examiner wrote that the Veteran had an "acute onset of neck and low back pain for approximately one week."  Nowhere in this document was there a notation that this was a chronic symptom the Veteran was experiencing but rather the notation was made that this was an "acute onset" of low back pain.  The Board interprets the examiner's notation as reflecting that the Veteran's low back pain was of recent origin.  These facts tend to show that the Veteran did not have chronic low back pain since service discharge in 1977.  The "Active Problems" listed did not include neck and/or low back pain or disability.

Both the Court, in a majority opinion and in a concurrence, and the Federal Circuit, have indicated that it is proper to rely on the absence of an entry in a record, where the record is complete and one would expect to find an entry if the alleged fact occurred, in determining whether the alleged fact occurred, at in this case.   See AZ v. Shinseki, 731 F.3d 1303, 1316-17 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring).

Ultimately, it is within common knowledge that a chronic low back disability stemming from service would be demonstrated earlier than almost 30 years following service discharge.  Accordingly, it is to be expected that there is some uncertainty as to precisely when the symptoms began.  The Veteran's reports have been inconsistent and reflect that he is currently not a reliable historian as to the onset of his low back symptoms.  Based upon all the available evidence, the Board finds that the Veteran's low back disability did not manifest to any perceptible level until almost 30 years following service discharge.

Regarding the issue of a nexus between the current disability and service, the Board finds the fact that the Veteran did not experience symptoms for a very long time after service is evidence that tends to establish that a low back disability was not related to in-service low back pain.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service); cf Kahana v. Shinseki, 24 Vet. App. 428, 438-39 (2011) (Lance, J., concurring) (noting that the Board may consider the absence of symptom under Maxson so long as it does not improperly infer the absence of symptoms from the absence of treatment or other corroboration).  Again, after the one-time report of back pain in June 1976, and a clinically normal spine at service separation with a denial of recurrent back pain by the Veteran, the first documentation of low back pain was in 2006, which is 30 years after the in-service incident involving back pain.

Additionally, there is medical evidence that the Veteran's current low back disability is not related to the in-service complaint of low back pain.  In the May 2011 VA examination report, the examiner stated that it was her opinion that the Veteran's current low back disability was less likely than not related to the fall in service.  The implication was that the injury in service was not serious enough to cause a fracture or dislocation of the spine at that time and would not have caused a chronic low back disability.  Once the examiner had an opportunity to review the claims file, she did not change her opinion.  As noted above, based on the Board's review of the service treatment records, the in-service injury to the lumbar spine was not the same injury the Veteran has described during the appeal period.  In other words, the actual in-service injury was less severe than the injury he claims he sustained.  The VA examiner's opinion was based upon what the service treatment records show, which the Board finds is the most accurate medical history as to what happened in service.

Further, there is no competent evidence that arthritis was diagnosed within one year following service discharge, and the Veteran has not alleged that such evidence exists.  

As to the Veteran's contentions, the Board has considered the Veteran's statements and his testimony that what he has now had its onset in service.  The Board finds that the Veteran's opinion, even if competent, would not outweigh the May 2011 VA medical opinion.  Certainly, the Veteran is competent to attest to in-service low back pain, as it falls within the realm of common medical knowledge.  See Kahana, 24 Vet. App. at 438 (noting a layperson is competent to report on matters of which he or she has personal knowledge); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The general principle that low back pain may lead long-term pain is also within the realm of common knowledge.  However, whether degenerative joint disease of the lumbar spine is likely to be related to service in a particular case where there was a long gap between the complaint of pain and the onset of symptoms is a medically complex issue beyond the knowledge of a lay observer or adjudicator.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007), and Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Such complex medical questions may be resolved only by a clinician with specialized knowledge and training, such as the May 2011 VA examiner.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (noting the general importance of an examiner's knowledge and skill in analyzing the medical data); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).  The Veteran has not shown that he has the expertise to translate those symptoms into clinical diagnoses, or to etiologically relate them to his active service given the overall complexity of the facts in this specific case.

For all the above reasons, the Board concludes that the claim of entitlement to service connection for a low back disability is denied.  In reaching the conclusion above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claims, such doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B. Cervical Spine Disability

As to the Veteran's cervical spine disability, the Veteran does not allege (nor does the record show) that his cervical spine disability is directly related to his service.  See Tr. on page 12 (Question: While in service, did you have any injuries to your neck? Answer: No.)  Thus, there is no competent evidence of nexus between the post service cervical spine disability and service, and there is no basis for an award of direct service connection for a cervical spine disability.

The Veteran's sole theory of entitlement to service connection for a cervical spine disability is that such disability was caused by the lumbar spine disability.  As the lumbar spine disability is not service connected (this decision denies service connection for such disability) a threshold legal requirement to substantiate a claim for secondary service connection claim is not met.  See 38 C.F.R. § 3.310.  Therefore, his secondary service connection theory of entitlement lacks legal merit, and the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for a lumbar spine disability, to include degenerative joint disease (claimed as low back pain and nerve damage), is denied.

Entitlement to service connection for a cervical spine disability, to include cervical spondylosis, C4-C6 (claimed as nerve damage in neck), to include as secondary to lumbar spine degenerative joint disease, is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


